 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore, whether its insistence on these conditions constituted adenial of the right of the employees"to hear both sides ofthe story under circumstances which reasonably approximateequality." 4Group'meetings, as the hearing officer found,would haveimposed on Baker the necessity of repeating her speech. Wedo not believe, however,that this would have been so burden-some as to have interfered with an adequate presentation ofthePetitioner'scase, nor do we believe the fact that theUnion could not address all the employees simultaneously isherematerial.Neither are we persuaded that the merepresence of Herring would have created a prejudiced atmos-phere.5Under the circumstances,therefore,we are of theopinion that the Employer's offer afforded the Petitioner anopportunity to reply to Yeager's speech under substantiallyequal conditions.We therefore hold that the Employer'sconduct did not constitute interference with the election.Accordingly,we hereby overrule the Petitioner'sobjectionNo. 1.As we have overruled the objections to the election, and asthe tally of ballots shows that the Petitioner lost the election,we shall issue a certification of results of election to thiseffect.[The Board certifiedthatamajority of the valid ballotswas not cast for Retail Clerks International Association, Local1179,AFL, andthat the said labor organization is not theexclusive representative of the employees of the Employer inthe stipulated unit.]4Bonwit Teller,Inc , supra.5 There is no evidence that Herring intended to participate in the meetings except by hispresence.As the purpose of the meetings was merely to permit Baker(a nonemployee) toaddress the employees,the situation is clearly distinguishable from those cases in whichtheBoard has found that an employer'spresence at a union meeting constitutes unlawfulinterference with the employees'rights.BONDED FREIGHTWAYS, INC.andBONDED DRIVERS ANDMECHANICS INDEPENDENT UNION,Petitioner.Case No.3-RC-1110. May 29, 1953SUPPLEMENTALDECISIONAND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Elections,'electionsby secretballotwere conductedon April 2and 3, 1953, underthe direction and supervision of the Regional Director for theThirdRegion, among the employees in the voting groups setforth in the above-mentioned Decision.The Petitioner appearedon the ballot in all the elections;Local 182,Internationali103 NLRB 407.105 NLRB No. 27. BONDED FREIGHTWAYS, INC.217Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers, A.F. of L.,appeared on the ballot in the election forvoting group 1 and its sisterLocal, 294,appeared on the ballotin the election for voting group 3.Thereaftertallies of ballotswere furnished the parties showing that in voting groups 1, 4,and 5, a majorityof the ballotscast were for the Petitioner, invoting groupZ a majority of the ballotswere cast against thePetitioner,and in voting group 3 of approximately 18 eligiblevoters, 11 voted for the Petitioner,none votedfor Local 294,and there were 7 challenged ballots.On April 6, 1953, Local294 filedtimely objections to the electionheldamong the em-ployees in voting group 3.2In accordancewiththe Board'sRules and Regulations, theRegional Director conducted an investigation of the matterraisedby Local 294's objectionsand, on April 20,1953, issuedand duly served upon the parties his report on objections, inwhichhe found that the objections were nothing more thanpost-election challenges and recommended that the objectionsbe overruled and dismissed.Thereafter,Local 294 filedtimelyexceptions to the report on objections.Pursuant to the provisions of Section3 (b) ofthe NationalLaborRelationsAct, theBoard has delegated its powers inconnectionwiththis case to a three-member panel[MembersMurdock,Styles, and Peterson]Upon the entire record in this case, the Board finds:The objections to the election allege in substance that theEmployer refused the request of a representative of the Re-gional Director to permitLocal 294, which wason strike atthe time of the election,to check theeligibilityof the employeesin voting group 3 in advance of the election so thatit couldproperlychallenge voters at the election.Local 294contendedthat itwas thereby deprivedof a substantial and material rightand asked that the election be set aside.In his report the Re-gional Director found:The investigation reveals that at the joint conference ofthe parties held in Syracuse on March 12,1953 the Em-ployer refused to allow any of the participating labororganizations to check the eligibility list until 2 hoursbefore the scheduled time of voting.On the morning of theelection,that is, April 2, 1953 representatives of Local294 appeared at the polling place and checked the eligi-bility list submitted by the Employer at that time. Therepresentatives of Local 294 demanded that they be allowedto examine the original payroll of the Company, whichwas refused.The rights and duties of observers werecarefully explained to all of the observers by the BoardAgent in the presence of representatives of the parties.In particular, the right to challenne was fully explained.2On April 13, 1953, Local 182, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers,A F. of L.,filedobjections to the election conducted amongthe employees in voting group 1. The Regional Director in his report on objections recom-mended that these objections be overruled as they were not timely filed. Local 182 did notexcept to the report.Accordingly,the objections of Local 182 are overruled 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Regional Director concluded that the objectionsfiled byLocal 294 were in the nature of post-election challenges, andhe recommended that the Board overrule the objections andcertify the Petitioner as the collective-bargaining representa-tive.In its exceptions,Local 294,while not controverting thefacts-found by the Regional Director,contends that the refusalof the Employer to permit a payroll check more than 2 hoursin advance of the election was discriminatory and deprivedthe Union of a material right, necessitating that the electionbe set aside.Assuming that Local 294 was unable to determine preciselywho the eligible voters were in the 2hours before the election,itwas incumbent upon the Local,through its observer, tochallenge any and all voters as to whose eligibility it had anydoubts.'It is too late to raise the issue of eligibility now 4 Wewill accordingly overrule the exceptions.Our Decision and Direction of Elections herein providedthatthe employees in voting groups(3)and(4) set forth thereinwould be taken to have indicated their desire to constitute asingle unit if a majority in each group voted for the same labororganization.Inasmuch as a majority in each of these votinggroups voted for the Petitioner,we find that a unit comprisingthe employees in voting groups(3)and(4) is appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act and will certify the Petitioner as therepresentative of the employees in that unit.[The Board certified Bonded Drivers and Mechanics Inde-pendent Union as the designated collective-bargaining repre-sentative of all truckdrivers and mechanics employed by theEmployer at its Rennselaer terminal, excluding all other em-ployees, guards,and supervisors as definedin the Act.5]3The number of voters actually challenged by any party was only seven, which was notsufficient to affect the results of the election. We find it unnecessary, therefore, to rule onthe challenged ballots.4N. L. R. B. v. A. J. Tower Co., 329 U. S. 324.5 The Regional Director has already certified the Petitioner as the representative of theemployees (a) in voting group 1, and (b) in voting group 5, and has certified the results ofthe election in voting group 2.NORTHERN CRATE & LUMBER COMPANYandLOCAL 12-15,INTERNATIONAL WOODWORKERS OF AMERICA, CIOandFRANK SUDER, RECEIVER FOR NORTHERN CRATE &LUMBER COMPANY.' Case No. 18-CA-325. June 1, 1953DECISION AND ORDEROn March 14, 1952, Trial Examiner George A. Downingissued his Intermediate Report in the above-entitled pro-tAfter the Intermediate Report was issued in this proceeding the Respondent was adjudgedinsolvent under the laws of the State of Wisconsin. Frank Suder, the duly appointed receiver,thereupon was permitted to intervene as a party respondent.105 NLRB No. 22.